Citation Nr: 0818595	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO. 06-37 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been established for 
entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for migraine headaches due to 
nasal reconstruction and a resultant cerebral spinal fluid 
leak, including whether the benefit may be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1975 to May 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, which denied the benefits sought on appeal. The 
veteran has since relocated to New Mexico, and this matter is 
now under the jurisdiction of the Albuquerque RO.

The veteran appeared before the undersigned Veterans Law 
Judge and testified at a December 2007 Travel Board hearing. 
A transcript is of record.

During his December 2007 Travel Board hearing, the veteran 
testified that he is unable to work due to the severity of 
his service-connected disorders. A claim for a total 
disability evaluation is therefore raised, and is REFERRED to 
the RO for appropriate action. See Roberson v. Principi, 251 
F.3d 1378, 1384 (Fed. Cir. 2001) 

The veteran and his representative stated at his Travel Board 
hearing that the veteran was not seeking an increased 
evaluation for pansinusitis currently evaluated as 10 percent 
disabling, but rather the issue is that of seeking VA 
compensation benefits for migraine headaches, alleged by the 
veteran to have been incurred during a February 1993 VA 
surgical procedure. 


FINDINGS OF FACT

1. The evidence associated with the claims file subsequent to 
the April 1996 rating decision relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim of 
entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for migraine headaches due to nasal 
reconstruction and a resultant CSF leak.

2. The veteran sustained additional an addtional headache 
disability (migraines) as a result of nasal reconstruction 
surgery with a penetration of the dura which resulted in a 
CSF leak. 


CONCLUSIONS OF LAW

1. Evidence received since the final April 1996 rating 
decision denying the veteran's claim for service connection 
for entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for migraine headaches due to nasal 
reconstruction and a resultant CSF leak is new and material, 
and the veteran's claim for that benefit is reopened. 38 
U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 
(2007).

2. The criteria for entitlement to compensation for 
additional disability of migraine headaches based on a nasal 
reconstruction surgery which resulted in a CSF leak during 
treatment provided by the Department of Veterans Affairs, 
under the provisions of 38 U.S.C.A. § 1151, have been met. 38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.358, 3.361 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

In view of the reopening and granting of the claim, any 
considerations as to the substantiation of the claim are not 
warranted. The RO will advise the veteran as to the 
establishment of effective dates and compensation disability 
ratings under Dingess v. Nicholson, 19 Vet. App. 473 (2006).




Reopening of the Claim

The veteran seeks to reopen his claim for entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
migraine headaches due to nasal reconstruction and a 
resultant cerebral spinal fluid leak. A claim for entitlement 
to compensation under the provisions of 38 U.S.C.A. § 1151 
for migraine headaches due to nasal reconstruction and a 
resultant CSF leak was previously considered and denied by 
the RO in December 1996. The veteran failed to timely appeal 
this decision, and as such, the 1996 rating decision is 
final. 38 U.S.C.A. §§ 7103(a); 38 C.F.R. § 20.1103. 

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim. Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). The 
Board may
not then proceed to review the issue of whether the duty to 
assist has been fulfilled, or undertake an examination of the 
merits of the claim. The Board will therefore undertake a de 
novo review of the new and material evidence issue.

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156. When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material." Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers. Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992). In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material. If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999). 
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision." Hodge v. West, 155 F. 3d 
1356, 1363 (Fed. Cir. 1998). If it is determined that new and 
material evidence has been submitted, the claim must be 
reopened. The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.

The veteran is claiming entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for additional disability 
based on migraine headaches due to a nasal reconstruction 
surgery that resulted in a cerebral spinal fluid leak. Prior 
to October 1, 1997, a veteran was not required to show fault 
or negligence in VA medical treatment in order to receive VA 
compensation pursuant to 38 U.S.C.A. § 1151. Brown v. 
Gardner, 513 U.S. 115 (1994). As a result of the decision in 
Brown, the applicable law and regulations were changed.

Effective October 1, 1997, the veteran had to show that an 
injury from VA hospitalization or treatment had been caused 
by carelessness, negligence, fault on the part of VA, or by 
an unforeseeable event, before benefits could be awarded 
under section 1151. VAOPGCPREC 40-97 (1997).

Since the veteran's claim to reopen was received after 
October 1, 1997, it is not subject to review under the prior 
statutory language. Cf. Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003.

As amended, 38 U.S.C.A. § 1151 provides that compensation 
under chapters 11 and 13 of 38 U.S.C. shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service connected. For the purposes of this 
section, a disability or death is a qualifying additional 
disability or qualifying death if the disability or death was 
not the result of the veteran's willful misconduct and -

(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished 
the veteran under any law administered by the Secretary 
[of the VA], either by a Department employee or in a 
Department facility as defined in section 1701(3)(A) of 
this title, and the proximate cause of the disability or 
death was --

(A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on 
the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or 
examination; or

		(B) an event not reasonably foreseeable; or

(2) the disability or death was proximately caused by 
the provision of training and rehabilitation services by 
the Secretary (including by a service- provider used by 
the Secretary for such purpose under section 3115 of 
this title) as part of an approved rehabilitation 
program under chapter 31 of this title.

At the time of the December 1996 rating decision, the 
evidence of record included VA medical records which 
indicated that in February 1993, the veteran underwent 
surgery for chronic sinusitis and a deviated nasal septum. In 
March 1993, following his sinus surgery, a hospital note 
indicated a "spinal" headache following lumbar catheter 
placement for CSF drainage. The note stated a 22 gauge needle 
was used to check CSF but the patient had such low CSF 
pressure, only 1cc of clear CSF could be obtained. The final 
discharge summary dated March 23, 1993 indicated that the 
veteran had sustained an "accidental dural penetration" 
with cerebrospinal fluid partial drainage. 

While a March 1993 VA radiological examination showed that 
the chronic pansinusitis had resolved and the veteran did not 
complain of ongoing headaches, an October 1993 VA treatment 
note reflects that the veteran complained of postoperative 
headaches, most resembling vascular/atypical migraines. The 
VA examiner diagnosed the veteran with vascular headache 
syndrome. In a January 1994 VA emergency room note, the 
veteran reported a sharp, stabbing "terrible" temple 
headache and was diagnosed of chronic, probably 
migraine/mixed headache.

In May 1996, the veteran's treating VA physician submitted a 
letter which detailed the veteran's 1993 surgery and 
indicated in pertinent part that during the procedure: 
the veteran developed a spinal fluid leak, "[h]owever, by a 
mistake, he had an excessive amount of the cerebral spinal 
fluid removed, according to the [veteran] 
. . . Since that time, he has had serious headaches, whose 
origin can reasonably be ascribed to the excessive drainage 
of his cerebral spine fluid." 

In July 1996, a VA examiner diagnosed the veteran with 
headaches with disability secondary to sinus surgery and 
rupture of dura with CSF leak. 

In the December 1996 rating decision, the RO granted service 
connection for "postoperative headaches," and specifically 
indicated that the disorder was to be rated as a 
"manifestation of service-connected pansinusitis" under 38 
C.F.R. § 4.97, Diagnostic Code 6514. 

Critical to the Board's current analysis, that provision 
evaluated the disorder on the basis of the episodes of active 
sinusitis, with discharge or crusting or scabbing and 
frequency of headaches. 38 C.F.R. § 4.97, Diagnostic Code 
6514 (1995). The veteran then withdrew the claim under 38 
U.S.C.A § 1151.

The veteran sought to reopen his claim by statement received 
in November 2005. 

Then of record was a January 1999 VA examiner diagnosed the 
veteran with paranasal sinusitis resolved, and migraine 
headaches following the sinus operation. 

In March 2006, the veteran had a VA examination for 
respiratory disorders. The examiner stated that the headaches 
then described by the veteran were more likely than not 
"classical" migraines because included migraine with aura, 
which was not associated with nasal or sinus morbidity. The 
examiner stated that migraine headaches were unrelated to 
chronic pansinusitis. He stated this evaluation found no dull 
persistent head or facial pain of dull persistent character 
consistent with chronic pansinusitis and also found no 
evidence consistent with continuation of previous post 
surgical headache. The examiner also stated the history 
presented by the veteran revealed a distinct change in the 
pattern of the headache beginning 2003.

In March 2007, the veteran underwent a VA examination of the 
brain and spinal cord. The examiner indicated that she 
received and reviewed the claims file and medical records. 
The veteran reported headaches that began in 1993 after sinus 
surgery. The veteran reported that these headaches were not 
due to his sinuses, but were different headaches that began 
after his sinus surgery which continued presently. 

The examiner noted that there was a history of trauma to the 
brain and spinal cord. She noted that there was a leakage of 
CSF from a puncture in the dura, as well as a drain in the 
lumbar region. The veteran stated his headaches occurred on a 
weekly basis, with a duration of 1-2 days and that ordinary 
activity was not possible. Further, the veteran stated that 
he was unable to work because of the severity of the 
headaches. In terms of whether the veteran's migraine 
headaches were related to the surgery in 1993, the examiner 
stated she could not resolve this issue without resort to 
mere speculation. The examiner stated the veteran related two 
distinct headaches. The first began in service and was 
associated with his chronic sinusitis condition, for which he 
was now service connected. He related that this headache was 
cured by the sinus surgery. The second, and present headache, 
began during the post operative period in 1993 and had been 
present continuously since. This headache had been diagnosed 
as a classic migraine with its pain prostration, and visual 
aura which occurred 15 times per month.

In a May 2007 letter, the veteran's VA treating physician 
stated that he had been treating the veteran for many years 
and that he referred the veteran to Salt Lake City VA for 
ear, nose, and throat (ENT) surgery. During the course of the 
surgery, the physician noted there were clear references in 
VA records that the dura matter was penetrated. He added that 
prior to surgery and continuing to present time, the veteran 
had headaches which were quite severe, and could logically be 
related to the veteran's chronic sinus and ear infections. 

However, after the surgery, the veteran also had migraine 
headaches that added to his disability. The physician 
observed that given the temporal nexus of the operation and 
the new headache symptoms, it was more likely than not that 
the new headaches were related to the surgery being done as a 
treatment for the veteran's ongoing service-connected sinus 
and ear issues. 

As it pertains to the existence of headache disorder 
resulting from the 1993 VA surgery, the evidence obtained 
since the December 1996 denial of the veteran's claim is 
clearly material. It indicates that apart from headaches 
first attributed to the resolving pansinusitis rated as a 
"manifestation of service-connected pansinusitis" under 
then then-applicable provisions of 38 C.F.R. § 4.97, 
Diagnostic Code 6514, (1995), the newly-submitted material 
evidence indicates that the veteran has migraine headaches; 
i.e. not evaluated as part of a continuing pansinusitis 
disorder. . Critical to the Board's current analysis, that 
provision evaluated the disorder on the basis of the episodes 
of active sinusitis, with discharge or crusting or scabbing 
and frequency of headaches. 38 C.F.R. § 4.97, Diagnostic Code 
6514 (1995). 

Because this evidence is both new and material, it is 
sufficient to warrant the reopening of the claim. 


The Merits of the Reopened Claim

Having carefully considered the appeal in light of the 
applicable law, the Board will grant the claim. 

The critical inquiry in this matter is whether the veteran 
sustained a headache disability as a result of the 1993 
surgical procedure that was the result of VA's carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable. See 
38 U.S.C.A § 1151 (2002). 

There is abundant evidence which is reviewed above which 
indicates that the puncture of the veteran's dura during the 
surgery in question was a "mistake," (i.e., an event "not 
reasonably foreseeable," and one of the two alternative 
bases upon which a valid claim of compensation benefits may 
be brought) and which result in what has now been identified 
as a migraine headache disorder. 

The competent medical evidence of record indicates that this 
resulting headache disorder is not the same as that which is 
evaluated as part of the veteran's pansinusitis. As noted 
above, the sinus disorder is evaluated not only on resulting 
headaches, but on the frequency of occurrences involving 
crusting, purulent discharge, antibiotic treatments, and 
other factors. See 38 C.F.R. § 4.97, Diagnostic Code 6514 
(2007).

In short, the veteran has undergone multiple VA examinations 
and in those examinations migraine headaches have been 
associated as a result of his sinus surgery where the dura 
was penetrated. In light of the medical opinions of record, 
and as discussed above, the evidence supports the claim, and 
the benefit will be granted. 

	
ORDER

New and material evidence having been obtained, the claim for 
compensation benefits under 38 U.S.C.A § 1151 is reopened.

Compensation under the provisions of 38 U.S.C.A. § 1151 for a 
migraine headache disorder is granted. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


